Citation Nr: 0910998	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a bilateral tear 
duct disorder, to include as secondary to service-connected 
rosacea.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  Thereafter, the Los 
Angeles RO assumed jurisdiction.  

The Veteran appeared at a hearing before the undersigned at 
the RO in September 2008.  A copy of the transcript is of 
record.  

At the time of his hearing, the Veteran raised the issue of 
entitlement to an increased evaluation for rosacea.  This 
issue is referred to the agency of original jurisdiction for 
appropriate action.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

While the Veteran was afforded a VA examination for COPD, in 
November 2002, the examiner indicated that he did not have 
the Veteran's claims folder available for review.  He also 
did not render an opinion as to the etiology of any current 
COPD and whether it was related to the Veteran's period of 
service.  

The Veteran has submitted an October 2005 letter from his 
private physician, M. Sechrist, D.O.  Dr. Sechrist indicated 
that he was the Veteran's primary care physician.  He noted 
that he had reviewed the Veteran's history with him.  He 
reported that the Veteran had a history of multiple episodes 
of upper respiratory infections in the 1960's and 1970's.  
Dr. Sechrist also noted that the Veteran had a history of 
smoking although he had not smoked since 1982.  It was his 
opinion that the Veteran's current COPD was the direct result 
of his long term pulmonary disease manifest by chronic 
bronchitis and aggravated by tobacco consumption.  He stated 
that this clearly extended to the time of his military 
service in the 1970's.  

Dr. Sechrist's statement provided competent evidence that a 
current disability may be related to service, but is not 
clear as to whether COPD had its onset in service or was the 
result of a specific in-service disease or injury.  
Accordingly, an examination is needed.

As it relates to the issue of service connection for a 
bilateral tear duct disorder, the Board notes that service 
connection is currently in effect for rosacea and a right 
corneal abrasion.  At an April 2004 VA examination, the 
Veteran was found to have symptoms consistent with 
blepharitis as well as dry eye syndrome.  The examiner did 
not comment on the etiology of this disorder.  The Veteran 
contends that his current eye disorders are the result of his 
service-connected rosacea.  Ocular rosacea is known to cause 
dry eye syndrome.  www.about-rosacea.com.  An opinion is 
needed as to whether the bilateral tear duct disorder or dry 
eye syndrome secondary to rosacea.

The Veteran has not been afforded a VA psychiatric 
exanimation in conjunction with his claim for service 
connection for PTSD.  He has submitted a December 2007 report 
from a VA clinical psychologist indicating that he had PTSD 
resulting from his involvement with the U.S.S. Mayaguez 
incident.  

The Veteran has submitted numerous lay statements by 
individuals who were aboard the U.S.S. Coral Seas when the 
Mayaguez incident occurred and that their statements indicate 
that personnel assigned to the U.S.S. Coral Seas were exposed 
to numerous causalities and damaged aircraft, including 
severely damaged helicopters, as they were off loaded during 
this incident.  

Based upon the information supplied by the Veteran, the 
reported history of the Mayaguez incident, and the lay 
statements from people who were assigned to the Coral Seas 
with the Veteran, the Board finds that the claimed stressor 
has been verified by independent sources as having occurred.  

The Veteran has also claimed that one of the bases for his 
PTSD was personal assaults, or fear thereof, in service.  The 
provisions of 38 C.F.R. § 3.304(f) require that in the case 
of a claim for service connection for PTSD based on personal 
assault, VA provide the Veteran with certain notice prior to 
denying the claim.  Patton v. West, 12 Vet. App. 272, 280 
(1999).   Such notice has not been provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current COPD.  All indicated tests 
and studies should be performed.  The 
claims file must be made available to, 
and be reviewed by, the examiner.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
COPD had its onset in service or is 
otherwise related to the Veteran's period 
of service.  A rationale should be 
provided for this opinion.  The opinion 
should take into account the Veteran's 
reports of the history of the disease.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any bilateral tear duct disorder 
including dry eye syndrome.  All 
indicated tests and studies should be 
performed.  The claims file must be made 
available to, and be reviewed by, the 
examiner.  The examiner should to render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bilateral 
tear duct disorder is related to the 
Veteran's period of service?  If not, is 
it at least as likely as not that any 
current bilateral tear duct disorder is 
caused or aggravated by the Veteran's 
service-connected rosacea or right 
correal abrasion?

3.  The Veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding his reported 
claimed assaults in service.  He should 
also be asked to submit alternative 
sources of information to verify the 
claimed assault.  He should be informed 
that these alternative sources could 
include, but are not limited to, private 
medical records; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.

4.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he meets the criteria 
for a diagnosis of PTSD and if so, 
whether the disorder is related to an in-
service stressor.

The claims file must be made available to 
and be reviewed by the examiner.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

If a diagnosis of PTSD is appropriate, 
the examiner should specify what 
stressors support the diagnosis.  If the 
diagnosis is attributed to in-service 
personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response 
to the assault.

Alternatively, if PTSD is not found on 
examination, the examiner should specify 
the necessary criteria that are found to 
be lacking.  The report of examination 
should include a rationale for all 
opinions expressed.

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

